Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment and Affidavit filed on 02/14/2022.
Claims 1, 27, 30, 32, 34, 36, 39 have been amended.
Claims 40-43 have been added.
Claims 1, 3, 8-9, 24-27, 29-30, 32, 34, 36, 38-43 are pending in the instant application.
Claims 24-27, 29-30, 32, 34, 36 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 02/14/2022 is insufficient to overcome the rejection as set forth in the last Office action because of the reasons discussed below in the Response to Argument section.

Election/Restrictions
	Applicant has new claims pertaining to non-elected species, such as biofilm, which would be withdrawn; however, the Examiner will allow rejoining the new claims pertaining to the non-elected specie biofilm in incorporating into different biofilm, because there is an active step of incorporating into a different biofilm that is an allowable subject matter in dependent claims 42-43. For compact prosecution purposes, these new claims are rejoined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 38-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KALGHATGI et al (US 2017/0246468) as evidenced by FORTIN et al (WO 2012/083442).
KALGHATGI teaches a method comprising of applying a treatment substance before and/or after plasmaporation (see Fig. 35; [0195]); [0206]), such as silver ions, copper or other metals (see [0215]), which reads on metal ions and would be in solution to be in ionic form, to the skin or tissues/organs or cells (see Fig. 35; [0206]; [0214]), which reads on biological tissue, wherein the application of the treatment substance would result in diffusion into the area of interest and impregnate cells, because the treatment substance is the same substance and the same area of interest as claimed by Applicant; then applying cold plasma to the skin (see Fig. 35; [0206]) or tissue/organs and cells (see [0214]). 
	Although the reference is silent about the synthesizing of nanoparticles, metal ions impregnate the cells through cellular uptake, and following reduction of the silver ions to silver atoms, cells impregnated with the silver atoms release silver ions, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure, since Applicant’s disclosure teaches the application of cold plasma synthesizes nanoparticles.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same area of interest is being administered the same substance then applying cold plasma in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, KALGHATGI teaches, either expressly or inherently, each and every limitation of the instant claims.
	 Note, “diffusion”, “metal ions impregnate the cells through cellular uptake”, and “following reduction of the silver ions to silver atoms, cells impregnated with the silver atoms release silver ions” are inherently done by the cells. Additionally, there are cells in biofilms which are naturally on the skin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9, 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over YEOMAN et al (US 2012/0107369) in view of WATSON et al (US 2016/0106993) as evidence by WIKIPEDIA (https://en.wikipedia.org/wiki/Biofilm (downloaded on 05/21/2022).
YEOMAN teaches a method for use in medical application (see abstract) comprised of: delivering a would healing gel (see [0007]) containing silver ion solution which are known to be bacteriostatic (see [0032]; [0042]), which reads on applying a solution of metal ions to an area of interest, such as the wound, and inherently wound diffuse into the wound. Additional disclosures include: biofilms are in wounds (see [0032]). Note, biofilms contain microorganisms/cells and are prevalent in nature.
YEOMAN does not teach applying cold plasma.
WATSON teaches a hand-held cold plasma device (see title; abstract; and Figures) for targeting of the cold plasma to a treatment area (see abstract), such as wounds (see [0008]), skin cancer (see [0067]) or surgical sites (see [0050]), for killing bacteria with cold plasma (see [0089]), which would inherently synthesize nanoparticles if there are any silver ions in the area or diffused into the cells within the area. Additional disclosures include: desirable to include antibiotic solution or other medications (see [0063]).
	WKIPEDIA teaches biofilms contain microorganisms/cells. Biofilms may form on living and non-living surfaces and can be prevalent in natural settings (see pg. 1).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate applying cold plasma to the area of the wound after applying/using a composition that kills bacteria at a wound site. The person of ordinary skill in the art would have been motivated to make those modifications, because it would have an additive effect on wound treatment, and reasonably would have expected success because both references dealt with wound treatment.
	Note, the metal ions impregnate the cells through cellular uptake is inherently done by diffusion.

Claims 1, 3, 9, 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over KALGHATGI et al (US 2017/0246468) in view of JACOFSKY et al (US 9,521,736).
As discussed above, KALGHATGI teaches a method comprising of applying a treatment substance before and/or after plasmaporation (see Fig. 35; [0195]); [0206]), such as silver ions, copper or other metals (see [0215]), which reads on metal ions and would be in solution to be in ionic form, to the skin or tissues/organs or cells (see Fig. 35; [0206]; [0214]), which reads on biological tissue, wherein the application of the treatment substance would result in diffusion into the area of interest and impregnate cells, because the treatment substance is the same substance and the same area of interest as claimed by Applicant; then applying cold plasma to the skin (see Fig. 35; [0206]) or tissue/organs or cells (see [0214]). 
KALGHATGI does not specifically teach the metal ions are in solution; or using a cold plasma hand-held device. 
JACOFSKY teaches the prior art had known of using cold plasm to produce electroporation (see col. 1, line 29-50) for transportation of ions or drugs in liquid into target cells and tissues (see col. 1, line 55-60; col. 3, line 59-65; col. 4, line 24-27), which reads in solution. Additional disclosures include: used to treat cancers (see col. 2, line 1-2); cold plasma is painless and avoids injection needle for cancer treatment (see col. 3, line 30-50); the prior art had known of battery-operated, handheld air plasma jet devices (see Pei et al on page 3 under, Reference Cited).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate the silver ions in a solution to apply to the skin/tissue. The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow easy application of the silver ions to the skin/tissue, and reasonably would have expected success because both references dealt with the same field of endeavor.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using a hand-held plasma device. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because of the ease of use of a hand-held device to deliver cold plasm.
Although the reference is silent about the synthesizing of nanoparticles, metal ions impregnate the cells through cellular uptake, and following reduction of the silver ions to silver atoms, cells impregnated with the silver atoms release silver ions, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure, since Applicant’s disclosure teaches the application of cold plasma synthesizes nanoparticles.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same area of interest is being administered the same substance then applying cold plasma in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, KALGHATGI teaches, either expressly or inherently, each and every limitation of the instant claims.
Note, “diffusion”, “metal ions impregnate the cells through cellular uptake”, and “following reduction of the silver ions to silver atoms, cells impregnated with the silver atoms release silver ions” are inherently done by the cells. Additionally, there are cells in biofilms which are naturally on the skin.

Claims 1, 3, 8-9, 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over KALGHATGI et al (US 2017/0246468) in view of JACOFSKY et al (US 9,521,736), FORTIN et al (WO 2012/083442) and CHENG et al (Synergistic effect of gold nanoparticles and cold plasma on glioblastoma cancer therapy. J. Phys. D: Appl. Phys. 47 (2014) 335402. Pg. 1-8).
As discussed above, KALGHATGI in view of JACOFSKY teaches Applicant’s invention.
KALGHATGI in view of JACOFSKY does not teach applying additional cold plasma to the area of interest to heat the synthesized nanoparticles to provide local heating to the area of interest.
FORTIN teaches the prior art had known that cold plasma generated on metal ions will result in nanoparticles (see abstract). Additional disclosures include: Cu (copper), Fe, Ag (silver), Pt ions (see claim 42); silver nanoparticles (see [0003]); iron and copper nanoparticles are used in biomedical therapy (see [0005]).
CHENG teaches the prior art had known of using gold nanoparticles and cold plasma to treat cancer.
 	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate applying additional cold plasma at the cancer area to treat cancer. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because, the prior art had known of using cold plasma to treat cancer.

Response to Arguments
	Applicant argues that the cold plasma only interacts with the metal ions after the metal ions have diffused into the area of interest and impregnated cells within the area of interest (for example, through cellular uptake). As further explained below, Applicant respectfully submits that the methodology disclosed by Kalghatgi would not result in cells that are impregnated with metal ions before the application of cold plasma to the area of interest, as is required by the claims. Accordingly, Applicant submits that the pending claims are novel over Kalghatgi. The Kulaga Declaration states that a PHOSITA would have understood that the pores created by the initial application of cold plasma remain open for only 0-20 minutes before closing again. See Kalghatgi at paragraphs 113, 128. Kalghatgi goes on to state that silver ions-the only metal ion disclosed by Kalghatgi-are actively "driven into pores in the skin where they are allowed to react." Kalghatgi at paragraph 215. The Kulaga Declaration confirms that a PHOSIT A would have understood that Kalghatgi is relying on a first application of cold plasma to form pores through the skin and a second application of cold plasma to forcefully transport the silver ions into the pores created by the initial (first) application of cold plasma. The Kulaga Declaration further states that the driving of silver ions into the formed pores is not diffusion as required by the claims. As noted above, a PHOSIT A would have understood that the diffusion required by the claims is natural diffusion, which relies on natural processes to avoid structural damage to the area of interest. In contrast, the pores disclosed in Kalghatgi are not naturally present, and the silver ions are forcefully driven into the pores. The Kulaga Declaration confirms that a PHO SIT A would have understood that Kalghatgi fails to disclose diffusion of metal ions into an area of interest as required by the claims. As confirmed by the Kulaga Declaration, the 0-20 minute time window disclosed by Kalghatgi is not sufficient time to permit diffusion through the skin and impregnation of cells as required by the claims. As further described below, the actual time required to permit diffusion of metal ions through skin and impregnation of cells is on the order of hours, not 0-20 minutes. As explained in the Kulaga Declaration, these experiments demonstrated that putting silver nitrate on the surface of gelatin and immediately reducing the silver nitrate generates nanoparticles on the surface but not within the gel. Similarly, placing silver nitrate on the surface of agar and waiting 20 minutes prior to reduction showed that the silver ions remained limited to the surface region [Figure 1]. In contrast, after 1 hour of ion diffusion in these idealized conditions, the reduction color change can be observed in the subsurface region (and still less than 1mm in depth) [Figure 1]. It is of particular note that even after three hours of diffusion time, the high concentration of ions remaining on the surface forms a very dark brown/black aggregate of particles which is in strong contrast to the diffuse  redbrown color of nanoparticles formed within the gel (lower right image). The red/brown faint color shows the extent of diffusion of low-concentration, evenly-dispersed ions which aggregate into dispersed nanoparticles within the gel structure upon the application of cold plasma. Therefore, at least for the reasons set forth above, independent claim 1 is both novel and non-obvious over Kalghatgi and the remaining cited references. Dependent claims 3, 8-9, and 38-39 depend from claim 1 and are allowable at least for the reasons that claim 1 is allowable but also recite further limitation and are allowable in their respective combinations. Applicant, therefore, respectfully requests that the rejections of pending claims 1, 3, 8-9, and 38-39 be withdrawn.
	The Examiner finds this argument unpersuasive, because Applicant’s claims do not recite any waiting time for diffusion, such as 1 hour or more. Additionally, claim 1 recites biofilm wherein diffusion would occur quicker.

Allowable Subject Matter
Claims 42-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note, the term “or biological tissue” needs to be deleted in claim 1 and any other dependent claims that are not require biofilm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618